                  THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                            CR-16-27-GF-BMM

                         Plaintiff,
     vs.                                                    ORDER

 THELMA FAY PEPION,

                         Defendant.

      Defendant Thelma Fay Pepion has moved for early termination of her

current term of supervised release. (Doc. 52.) The Government does not oppose

early termination of Pepion’s supervised release. (Id. at 2.) The Court conducted a

hearing on the motion on January 29, 2020. For the reasons below, the Court will

grant Pepion’s motion.

      Pepion pleaded guilty to Conspiracy to Possess with the Intent to Distribute

Methamphetamine, in violation of 21 U.S.C. § 846. (Doc. 24.) The Court

sentenced Pepion to 24 months imprisonment followed by three years of

supervised release. (Docs. 39, 41.) Pepion’s supervised release commenced on

October 19, 2018. Pepion has completed over 14 months of her supervised release.

Supervision is scheduled to expire on October 18, 2021.

      Federal law authorizes a defendant to move for termination of his supervised

release after successfully completing one year if the Court is satisfied that such

action remains “warranted by the conduct of the defendant and the interests of
justice.” 18 U.S.C. § 3564(c) The Court must consider the factors in 18 U.S.C.

§ 3553(a) when evaluating whether to terminate a term of supervised release.

      United States Probation Officer Jessica Heim reports that Pepion has not

violated any of her supervision violations. (Doc. 53 at 3.) USPO Heim does not

oppose early termination of Pepion’s supervised release. (Id.) The record reflects

that Pepion has complied with her supervision conditions. Pepion has demonstrated

she is able to conform her conduct to the law. Pepion has changed her lifestyle to

address the Court’s obligations. Pepion does not pose a threat to the community.

The factors in 18 U.S.C. § 3553 support an early termination of supervised release.

       Accordingly, IT IS ORDERED:

      1.     Defendant’s Motion for Early Termination of Supervised Release

(Doc. 52) is GRANTED.

      DATED this 30th day of January, 2020.
